DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9 and 14 are objected to because of the following informalities:  
Claim 1, line 4 would be more clearly presented as “the separation region configured to separate”
Claim 9, line 4 should read “region
Claim 14, line 5 should be amended to read “the separation region is configured to separate
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4 (and thus its dependent claim 5), lines 2-3 recite “when separated, the tube has an angled profile,” which is indefinite because, when the tube is separated, there are effectively two tubes/pieces/there is no longer a/the tube, such that it is unclear to which is being referred, and it is unclear in the claim what the “profile” is (tube as a whole (or a part) is bent at an angle? or separated ends are angled?). As best understood, for purposes of examination, the claim is referring to a tear-apart separation occurring at an angle relative to the principle axis of the intact tube (e.g. along the arrows of 142 in instant Fig. 2B) such that (each of) the newly-formed ends contain/are formed at angles relative to the principle axes of the respective tube pieces, but this needs to be made clear in the claim itself.
Regarding claim 6, the scope of “a bullet shape” is indefinite, because bullets come in a variety shapes (see e.g. below), such that it is unclear to which shape the claim is referring. For purposes of examination, a “bullet shape” (which also has an atraumatic tapered shape per claim 1) is a rounded cone, although this interpretation renders claims 6 and 7 effectively duplicate claims.

    PNG
    media_image1.png
    218
    567
    media_image1.png
    Greyscale

Regarding claim 9 (and thus its dependent claims 10-13), the last line recites “to cause a body of the nasoendotracheal tube to separate”, but it is unclear/indeterminate in the claim a) how the body is related to the distal and proximal regions already recited in the claim, and b) from what the body is to separate (e.g. is it to separate from the patient? from the distal and/or proximal end?). As best understood, for purposes of examination, the body comprises the distal and proximal regions, and the separation refers to the separation of the distal and proximal regions from each other, but this needs to be made more clear in the claim.

Claim Interpretation
The Examiner notes that the holes of claim 13 are not associated with the separation, and thus are anticipated by any holes (e.g. Murphy eyes) in the wall of a nasoendotracheal tube.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2010/0083957 A1; hereinafter “Davis”).
Regarding claim 1, Davis discloses a nasoendotracheal tube (nasal intubation system 40/141, comprising dilator/introducer 50/150 and endotracheal tube 1/101) (Fig. 2/15) comprising: 
a distal end (comprising distal end 56/156) with an atraumatic tapered profile (Fig. 2/15; the dilator/introducer has a rounded (or beveled/chamfered) surface around its most [distal] end to minimize the risk of trauma, para [0125]), and 
a separation region (comprising overlapping open end 52 and distal end 8/groove 157 and rib 159) located between the distal end and a proximal end (comprising distal end 4) of the nasoendotracheal tube (Fig. 2/15), the separation region to separate under tension causing the distal end to separate from the proximal end (grasp the endotracheal tube…pull on the [dilator]…so as to separate the two from each other, para [0152]).
Regarding claim 6, Davis discloses the nasoendotracheal tube of claim 1, wherein the atraumatic tip has a bullet shape (Fig. 2/15; the distal end…of the dilator/introducer…may terminate in a small surface area such as a bullet ending with a small round nose at its apex, para [0110]).  
Regarding claim 7, Davis discloses the nasoendotracheal tube of claim 1, wherein the atraumatic tip is a rounded cone (Fig. 2/15; [t]he distal end lacks a sharp point and lacks sharp edges…may form a frustoconical surface…if there are no sharp edges [i.e. rounded], para [0032]).  
Regarding claim 8, Davis discloses the nasoendotracheal tube of claim 1, wherein the distal end is curved (dilator/introducer maybe…naturally curved, para [0109]).  
Regarding claim 9, Davis discloses a method of intubating a patient (para [0152]), comprising: 
grasping a distal region of a nasoendotracheal tube in a mouth of a patient (dilator/introducer 50…became visualized in the oropharynx…[a]t which point, the operator would grasp the dilator/introducer with forceps…if the dilator/introducer has a proximal grasping area 155…this area would be grasped by the forceps prior to separation, para [0152]; where, given the discussion of the dilator/introducer being pulled from the mouth, e.g. para [0129], as well as the location of the oropharynx, it is understood that this disclosed grasping is taking place in/via the mouth); 
holding a proximal region of the nasoendotracheal tube (grasp the endotracheal tube 1 just proximal to the interface of the dilator/introducer, para [0152]); and 
applying tension between the proximal region and distal region of the nasoendotracheal tube to cause a body of the nasoendotracheal tube to separate (pull on the [dilator]…so as to separate the two from each other, para [0152]).  
Regarding claim 10, Davis discloses the method of claim 9, wherein grasping the distal region of the nasoendotracheal tube comprises grasping the distal end with forceps (the operator would grasp the dilator/introducer with forceps…if the dilator/introducer has a proximal grasping area 155…this area would be grasped by the forceps prior to separation, para [0152]).
Regarding claim 11, Davis discloses the method of claim 10, further comprising removing the distal region of the nasoendotracheal tube from the mouth of the patient using the forceps (the operator would grasp the dilator/introducer with forceps…if the dilator/introducer has a proximal grasping area 155…this area would be grasped by the forceps prior to separation…[o]nce this is accomplished, the endotracheal tube is free, para [0152]; the dilator/introducer is pulled free from [the endotracheal tube] and discarded, para [0033]; where, given the discussion of the dilator/introducer being pulled from the mouth, e.g. para [0129], as well as the location of the oropharynx, it is understood that the disclosed freeing/disposal involves removal of the dilator/introducer/distal end from the mouth using the forceps e.g. that grasp area 155).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis.
Regarding claim 12, Davis discloses the method of claim 11, but Davis does not explicitly recite wherein the forceps continuously hold the distal region of the nasoendotracheal tube between grasping the distal end, through breaking the body of the nasoendotracheal tube, and removal of the distal region of the nasoendotracheal tube from the mouth of the patient. However, given the disclosure of Davis para [0152], it would have been obvious to an artisan before the effective filing date of the claimed invention to maintain a/the grip on the dilator/introducer with the forceps throughout the grasping, breaking and removal steps as claimed, in order to not have to reposition the forceps during the process, thus minimizing the number of steps to be taken/streamlining the process.
Regarding claim 13, Davis discloses the method of claim 9, wherein the body of the nasoendotracheal tube comprises a hole in a wall of the body of the endotracheal tube (Murphy eye 12) (Fig. 1; para [0089]), but Davis is silent regarding multiple holes. However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04.IV.B, and providing multiple Murphy eyes in the wall of the body of the endotracheal tube of Davis would have been obvious to an artisan before the effective filing date of the claimed invention, in order to provide the predictable result of multiple paths for ensuring gas flow in the event that one or more openings are blocked (Davis, para [0089]).

Claim(s) 2-5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of O’Mara (US 7,552,729 B2; hereinafter “O’Mara”) and Breslauer et al. (US 2014/0228640 A1; hereinafter “Breslauer”).
Regarding claim 2, Davis discloses the nasoendotracheal tube of claim 1, but Davis is silent regarding wherein the separation region comprises a plurality of holes through a wall of the endotracheal tube. However, O’Mara demonstrates that it was known in the intubation tube art before the effective filing date of the claimed invention for two detachable airway components (intubation tube 116 and stopper 118/guide 120) (Figs. 1A-B) either to be separate and held together by mechanical means/friction as disclosed by Davis (O’Mara Fig. 1A; col. 3, lines 59-62) or to be integral and joined via a breakaway perforated border 122 (O’Mara Fig. 1B; col. 4, lines 12-16), with Breslauer explicitly demonstrating the knowledge in the airway tube art before the effective filing date of the claimed invention of a separation region (locally weakened and tearable course 301) (Figs. 1, 2 and 6a-f) that comprises a plurality of holes (Fig. 1; perforations in the tube, para [0125]) through a wall of an airway tube (airway tube 402). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the tube of Davis such that, rather than a mechanical means/friction connection, the separation region comprises a plurality of holes through a wall of the endotracheal tube as taught by O’Mara and Breslauer, in order to provide the predictable result of a connection between the endotracheal tube and dilator/introducer portions that doesn’t require assembly at the time of use and/or is more robust/less likely to be inadvertently disconnected e.g. due to temperature variations during shipping (Davis para [0151]) and/or that ensures a smooth transition between the two components to avoid being caught in the nasal anatomy (Davis, para [0103]).
Regarding claim 3, Davis discloses the nasoendotracheal tube of claim 1, but Davis is silent regarding wherein the separation region comprises a locally reduced wall thickness of a wall of the endotracheal tube. However, O’Mara demonstrates that it was known in the intubation tube art before the effective filing date of the claimed invention for two detachable airway components (intubation tube 116 and stopper 118/guide 120) (Figs. 1A-B) either to be separate and held together by mechanical means/friction as disclosed by Davis (O’Mara Fig. 1A; col. 3, lines 59-62) or to be integral and joined via a breakaway perforated border 122 (O’Mara Fig. 1B; col. 4, lines 12-16), with Breslauer explicitly demonstrating the knowledge in the airway tube art before the effective filing date of the claimed invention of a separation region (locally weakened and tearable course 301) (Figs. 1, 2 and 6a-f) that comprises a locally reduced wall thickness of a wall of the endotracheal tube (Fig. 2; slits cut partway through the wall of the airway tube, para [0125]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the tube of Davis such that, rather than a mechanical means/friction connection, the separation region comprises a locally reduced wall thickness of a wall of the endotracheal tube as taught by O’Mara and Breslauer, in order to provide the predictable result of a connection between the endotracheal tube and dilator/introducer portions that doesn’t require assembly at the time of use and/or is more robust/less likely to be inadvertently disconnected e.g. due to temperature variations during shipping (Davis para [0151]) and/or that ensures a smooth transition between the two components to avoid being caught in the nasal anatomy (Davis, para [0103]).
Regarding claims 4 and 5, Davis in view of O’Mara and Breslauer teaches the nasoendotracheal tube of claim 1, but Davis is silent regarding wherein the separation region is angled relative to a principle axis of the tube such that, when separated, the tube has an angled profile, and wherein the separation region comprises a series of perforations. However, O’Mara demonstrates that it was known in the intubation tube art before the effective filing date of the claimed invention for two detachable airway components (intubation tube 116 and stopper 118/guide 120) (Figs. 1A-B) either to be separate and held together by mechanical means/friction as disclosed by Davis (O’Mara Fig. 1A; col. 3, lines 59-62) or to be integral and joined via a breakaway perforated border 122 (O’Mara Fig. 1B; col. 4, lines 12-16), with Breslauer explicitly demonstrating the knowledge in the airway tube art before the effective filing date of the claimed invention of a separation region (locally weakened and tearable course 301) (Figs. 1, 2 and 6a-f) that is angled relative to a principle axis of the tube (Fig. 6a or 6d; Zig-Zag shape…triangular waved shaped, para [0135]) such that, when separated, the tube has an angled profile (the free ends created by the tearing open of the courses 301 of Breslauer will be angled/have angles because the courses are angled), and wherein the separation region comprises a series of perforations (Fig. 1; perforations in the tube, para [0125]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the tube of Davis such that, rather than a mechanical means/friction connection, the separation region comprises a line/series of perforations that is angled relative to a principle axis of the tube such that, when separated, the tube has an angled profile as taught by O’Mara and Breslauer, in order to provide the predictable result of a connection between the endotracheal tube and dilator/introducer portions that doesn’t require assembly at the time of use and/or is more robust/less likely to be inadvertently disconnected e.g. due to temperature variations during shipping (Davis para [0151]) and/or that ensures a smooth transition between the two components to avoid being caught in the nasal anatomy (Davis, para [0103]), and which aids in the tearing of the components due to the distribution of forces along the angles in the line/series of perforations.
Regarding claim 14, Davis discloses a nasoendotracheal tube (nasal intubation system 40/141, comprising dilator/introducer 50/150 and endotracheal tube 1/101) (Fig. 2/15) comprising: 
a distal end (distal end 56/156) with a rounded profile (Fig. 2/15; the dilator/introducer has a rounded (or beveled/chamfered) surface around its most [distal] end to minimize the risk of trauma, para [0125]), and 
a separation region (comprising open end 52 and distal end 8/groove 157 and rib 159) located between the distal end and a proximal end (comprising distal end 4) of the nasoendotracheal tube (Fig. 2/15), wherein the separation region separates under tension causing the distal end to separate from the proximal end (grasp the endotracheal tube…pull on the [dilator]…so as to separate the two from each other, para [0152]).  
Davis is silent regarding the separation region comprising perforations in a wall of the endotracheal tube. However, O’Mara demonstrates that it was known in the intubation tube art before the effective filing date of the claimed invention for two detachable airway components (intubation tube 116 and stopper 118/guide 120) (Figs. 1A-B) either to be separate and held together by mechanical means/friction as disclosed by Davis (O’Mara Fig. 1A; col. 3, lines 59-62) or to be integral and joined via a breakaway perforated border 122 (O’Mara Fig. 1B; col. 4, lines 12-16), with Breslauer explicitly demonstrating the knowledge in the airway tube art before the effective filing date of the claimed invention of a separation region (locally weakened and tearable course 301) (Figs. 1, 2 and 6a-f) that comprises perforations (Fig. 1; perforations in the tube, para [0125]) in a wall of an airway tube (airway tube 402). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the tube of Davis such that, rather than a mechanical means/friction connection, the separation region comprises perforations in a wall of the endotracheal tube as taught by O’Mara and Breslauer, in order to provide the predictable result of a connection between the endotracheal tube and dilator/introducer portions that doesn’t require assembly at the time of use and/or is more robust/less likely to be inadvertently disconnected e.g. due to temperature variations during shipping (Davis para [0151]) and/or that ensures a smooth transition between the two components to avoid being caught in the nasal anatomy (Davis, para [0103]).
Regarding claim 15, Davis in view of O’Mara and Breslauer teaches the nasoendotracheal tube of claim 14, where it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the separate region of modified Davis to further include wherein a wall thickness in the separation region is narrower than a wall thickness in an adjacent region in view of the teachings of Breslauer regarding lines of weakness and perforations (para [0125]), in order to provide the predictable result of a separation region that separates easily due to perforations on/along a line of weakness, so that the operator does not have to use excessive force to separate the dilator/introducer portion from the other portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference available to reject at least claim 1 under 35 USC 102: Repschläger (DE 9315610 U1). Additional references regarding medical tubes with separation regions: Walzman (US 2018/0228494 A1; US 2018/0104443 A1); Morita et al. (US 2015/0174381 A1); Mizus (US 2015/0306328 A1); Slaga et al. (US 2014/0041666 A1); Cuevas et al. (US 2009/0320833 A1); Wright et al. (US 2004/0099273 A1); Van De Kerkhof et al. (US 6,152,914); Evans et al. (US 5,250,033); Lenhardt (US 2019/0099572 A1; Fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785